Citation Nr: 0002105	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-10 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right fibula, rated as noncompensable from 
August 23, 1991, as 10 percent from January 21, 1997, and as 
20 percent from July 6, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 1979 
and from April 1986 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to a rating in excess of 20 percent 
from July 6, 1998, for residuals of a fracture of the right 
fibula will be addressed at the end of this decision under 
the heading, "Remand."  


FINDINGS OF FACT

1.  Prior to July 16, 1996, manifestations of the right 
fibular fracture were minimal.  

2.  On July 17, 1996, a private examiner noted occasional 
right ankle pain and stiffness and some enlargement of the 
ankle with synovial reaction that is consistent with slight 
ankle disability.  

3.  The veteran's claim for an increased evaluation for a 
right ankle disorder was submitted in January 1997.  

4.  On July 6, 1998, and after additional right ankle injury, 
the veteran exhibited pain on palpation and pain on inversion 
and supination with joint swelling.  He was placed in a Gelo 
cast; these findings are consistent with moderate ankle 
disability.  




CONCLUSIONS OF LAW

1.  For the period from August 23, 1991, through July 16, 
1996, the schedular criteria for a compensable evaluation for 
residuals of a fracture of the right fibula are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.400(o)(2), 4.3, 4.7 and Diagnostic Codes (DCs) 5262, 5271 
(1999).  

2.  For the period July 17, 1996, to July 6, 1998, the 
schedular criteria for a 10 percent evaluation for residuals 
of a fracture of the right fibula are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.400(o)(2), 
4.3, 4.7 and DCs 5262, 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon rating decision in February 1992, service connection was 
established for residuals of a fracture of the right fibula, 
and a noncompensable rating was assigned, effective from 
August 23, 1991, the date following his discharge from 
service.  This grant was based on service medical records 
(SMRs) which showed that the veteran was treated for this 
fracture during service and a post service VA examination in 
November 1991 which reflected normal range of motion of the 
right ankle with possible minor degree of evidence of 
ligamental laxity with no pain and no swelling detected.  

On January 21, 1997, the veteran filed a claim for an 
increased rating for his right ankle disorder, and in an 
August 1997, rating decision, the RO increased the 
noncompensable evaluation in effect for this disorder to 10 
percent from the date that the veteran filed his claim for an 
increase.  The evidence considered at this time included two 
statements as provided by fellow serviceman regarding the 
veteran's inservice right ankle injury and private clinical 
records dated from 1990 through 1992 which essentially showed 
treatment for a back disorder.  One private record, however, 
dated in September 1990, a period of time when the veteran 
was on active duty, showed that he was treated in an 
emergency room for an ankle injury that had occurred five 
weeks earlier.  The veteran had tried to continued working 
after the injury but had experienced swelling and pain.  X-
ray was positive for a fibular chip fracture.  His treatment 
included no weight bearing and he was to use crutches.  He 
was to keep the ankle elevated.  The length of the disability 
was listed as one to two weeks.  

Also considered was a report of a July 17, 1996, examination 
to the U.S. Postal Service from a private physician, Robert 
L. Jones, M.D., who indicated that the veteran had occasional 
right ankle pain and stiffness and some enlargement of the 
ankle with synovial reaction.  Also of record at the time was 
a July 1997 examination that showed that the right ankle had 
full range of motion and minimally palpable fibulocalcaneal 
ligament.  There was no anterior posterior instability, and 
the medial side of the ankle appeared normal.  X-ray of the 
ankle did not reveal any abnormalities.  

Additional clinical records submitted subsequent to the 
August 1997 rating action include VA outpatient treatment 
records from February to July 1998.  These records 
essentially show treatment for other disorders.  The record 
dated on July 6, 1998, however, reflects that the veteran 
complained of persistent pain and swelling of his right ankle 
after twisting it three days previously.  The examiner noted 
that there was pain on palpation and pain on inversion and 
supination with joint swelling.  The diagnosis was ankle 
sprain, and he was placed in a Gelo cast.  

In an August 1998 rating decision, the 10 percent rating for 
the service-connected right ankle disorder was increased to 
20 percent, effective July 6, 1998.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Impairment of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Impairment of 
the tibia and fibular with moderate knee or ankle disability 
warrants a 20 percent evaluation.  Malunion of the tibia and 
fibula with marked impairment of the knee or ankle disability 
warrants a 30 percent rating.  For a 40 percent rating, there 
must be nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71, DC 5262.  

Moderate limitation of the ankle warranted a 10 percent 
evaluation.  Marked limitation warrants a 20 percent rating.  
38 C.F.R. § 4.71, DC 5271.  

The Board recognizes that in evaluation of disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1999).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid, the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  It is the Board's determination that the RO, in making 
its decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the right knee and left hip which 
may warrant an increased rating pursuant to all appropriate 
Diagnostic Codes (DCs).  

The effective date of an evaluation or a claim for increase 
is the date of receipt of that claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1999).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2) (1999).  

Analysis

As stated above, the veteran initially was granted service 
connection for his right ankle disorder in a rating decision 
dated in February 1992 and was assigned a noncompensable 
rating effective from August 1991.  Subsequent to that rating 
decision, the noncompensable rating remained in effect until 
the rating decision dated in August 1997, at which time, the 
veteran was increased to 10 percent, effective from January 
21, 1997, the date that his claim for an increased rating was 
filed.  At that time, he reported that he experienced 
repeated inversion aggravation and pain.  (See his January 
1997 statement.)  

Essentially, the veteran argues that his right ankle disorder 
has produced manifestations creating a more severe disability 
than his assigned rating recognized since his original 
injury.  The Board finds that a liberal reading of this 
pleading indicates that he is arguing that his evaluation of 
10 percent should have been in effect prior to the effective 
date that it was assigned in January 1997.  As noted above, 
the effective date of an award of increased compensation is 
the earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2) (1999).  Furthermore, "evidence in a 
claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  See Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992).  

As to the veteran's claim, the evidence of record reflects 
that when he filed his claim for an increased rating in 
January 1997, he submitted private records from 1990 that 
reflect right ankle symptomatology.  While it may be argued 
that this record reflects increased symptomatology, it is 
noted that the veteran's claim was not received within one 
year of that date.  Thus, an increase in his disability was 
not "ascertainable" within one year of that date and an 
increase to 10 percent is not warranted from that date by 
regulation.  38 C.F.R. § 3.400(o)(2) (1999).  

On the other hand, the veteran did submit evidence of an 
increase that is dated on July 17, 1996, through a private 
physician's statement that noted increased right ankle pain 
and stiffness and some enlargement of the right ankle with 
synovial reaction.  A subsequently conducted VA examination 
in July 1997 showed full range of motion of the right ankle 
and no abnormality upon X-ray.  Subsequently dated records 
are essentially negative for additional right ankle problems 
until July 6, 1998, when the veteran was seen after an 
inversion injury that had occurred three days earlier.  There 
was pain on palpation an inversion and supination with joint 
swelling.  

The Board concludes that this evidence is commensurate with a 
10 percent rating as of July 16, 1997, under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca, supra and DC 5262 for slight 
disability.  This is when an increase in disability became 
ascertainable within one year of the date of the claim.  That 
evidence, however, does not begin to show a moderate level of 
ankle disability warranting a rating of 20 percent.  As 
reported above, the findings in July 1996 were modest, and 
there was full range of motion of the right ankle in July 
1997 and X-rays were essentially negative.  The veteran 
continued to complain of pain, but there are no objective 
findings confirming function impairment of more than slight 
degree.  Additional increase in symptomatology is not 
demonstrated until there was an additional injury to the 
right ankle on July 6, 1998.  At that time, the veteran 
exhibited pain and swelling and was placed in a case.  While 
the Board by no means disagrees with the decision of the RO 
to assign an increased rating based upon moderate disability 
under DC 5262 in light of this evidence, the record is not 
clear as to whether this represented either a permanent 
increase in severity, or whether there has been a further 
increase in disability.  As far as the record now shows, the 
veteran was still in a cast when last seen by VA.  Therefore, 
the Board finds further development is warranted.

After careful review of the record and consideration of the 
veteran's claim, the Board has determined that an effective 
date for a 10 percent rating is warranted prior to January 
21, 1997.  Analysis of the case shows that on July 17, 1996, 
the veteran sought treatment for complaints related to his 
right ankle as noted in the aforementioned physician's 
statement.  As indicated earlier, evaluation will be the 
earliest date as of which it is factually "ascertainable" 
that an increase in disability has occurred.  In this case, 
that date is July 17, 1996, if the claim is received within 
one year from such date.  Thus, in light of the above, and in 
recognition that the veteran submitted a claim dated in 
January 1997, well within one year from submission of 
relevant medical evidence, the Board concludes that this 
veteran is entitled to an effective date for a 10 percent 
evaluation from July 17, 1996.  


ORDER

The schedular criteria for a compensable evaluation for 
residuals of a fracture of the right fibula are not met for 
the period from August 23, 1991, through July 16, 1996.  

An effective date of July 17, 1996, for the award of a 10 
percent evaluation for service-connected residuals of a 
fracture of the right fibula is granted, subject to those 
regulations governing the award of monetary benefits, but the 
schedular criteria for a rating in excess of 10 percent are 
not met for the period from July 16, 1996, through July 5, 
1998.  


REMAND

It is contended that a rating in excess of 20 percent is 
warranted for the veteran's right ankle disorder.  The most 
recent clinical evidence shows that the veteran was seen in 
July 1998 after twisting this ankle and that he complained of 
persistent pain and stiffness.  There was pain and swelling, 
and he was placed in a cast.  No clinical findings reflecting 
the veteran's current condition are of record.  

The case is remanded to the RO for the following development:  

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

3.  Following receipt of the 
aforementioned records, the veteran 
should be afforded a special VA 
orthopedic examination to determine the 
current severity of the residuals of a 
fracture of the right fibula. The claims 
folder MUST be made available to the 
examining physician prior to the 
examination and the examiner should 
indicate in his/her written report that a 
review of the claims folder was 
accomplished.  The examiner should (a) 
conduct range of motion studies of the 
right ankle, and specify the ranges in 
degrees and in all planes; (b) comment as 
to whether there is slight, moderate or 
marked impairment of the right ankle; (c) 
take x-rays of the right ankle (d) review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the disability 
in the right lower extremity upon the 
veteran's ordinary activity and on how it 
impairs him functionally, particularly in 
the work place, and specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 38 
C.F.R. §§ 4.40 and 4.45 (1999).  

4. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the aforementioned 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

The RO should then review the record and the claim should be 
readjudicated. If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case and given 
the opportunity to respond within the applicable time. 
Thereafter, the case should be returned to the Board, if in 
order. The appellant need take no action unless otherwise 
notified. The purpose of this remand is to procure clarifying 
data and to comply with a precedent Court decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



